Case 7:19-cr-00873 Document1 Filed on 04/24/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

 

UNITED STATES DISTRICT COURT

_ for the
Southern District of Texas

 

United States of America )
Jesus Amado GARCIA ) . _
YOB: 1976 Citizenship: USC Case No. ¥: 14- M3- 04 lO
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of April 23, 2019 a in the county of Starr. in the
Southern District of Texas | , the defendant(s) violated: ‘
Code Section Offense Description
18 U.S.C. § 2252A(a)(2)(A) _ by knowingly receiving any child pornography using any means or facility of

interstate or foreign commerce or that has been mailed, or has been shipped or
transported in or affecting interstate or foreign commerce by any means,
including by computer

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

_ Approved AUS LALtA GALEIA

“he

  

 

Complainant ’s signature

Alberto Rosa , HSI Special Agent

Printed name and title

Sworn to before me and signed in my presence.

 

 

Date: Ylanfiq - F'/)Fa.4,

‘ i v Judge's signature

City and state: McAllen, Texas U.S, Magistrate Judge Juan F. Alanis

Printed name and title

 
Case 7:19-cr-00873 Document 1 Filed on 04/24/19 in TXSD Page 2 of 2

Attachment “A”

On January 14, 2019, Homeland Security Investigations (HSI) Special
Agents, began an online investigation to identify persons using peer-to-
peer software on the Internet to traffic child pornography. Agents identified
a device at Internet Protocol (IP) address 173.173.185.56 utilizing the
BitTorrent P2P Network offering to participate in the distribution of videos
with titles that were indicative of child pornography.

HSI Special Agents were able to download video files believed to be child
pornography being shared.from a device at IP address 173.173.185.56. —
HSI Special Agents reviewed the files and found that at least five video files
_ obtained from IP address 173.173.185.56 did meet the federal definition of
child pornography.

HSI Special Agents submitted a summons to Charter Communications for
subscriber information associated to IP address 173.173.185.56. Charter
Communications returned the summons with the following information: IP
address 173.173.185.56 was registered to Jesus GARCIA at location 86
Rosas Loop, Roma, Texas 78584 (TARGET RESIDENCE).

On April 23, 2019, HSI Special Agents executed a federal search warrant
on the TARGET RESIDENCE. The search warrant execution resulted in
the seizure of various media storage devices. HS] Special Agents found a
cellphone which contained at least seven (7) images that meet the federal
definition of child pornography.

HSI Special Agents encountered GARCIA at the TARGET RESIDENCE
and was subsequently interviewed. HSI Special Agents read GARCIA his
Miranda warnings, which GARCIA waived in writing and elected to speak to
the agents. GARCIA stated that he had utilized his cell phone to download
and receive child pornography via the internet using peer to peer software
on several occasions, spanning approximately six (6) months. GARCIA
stated that he had viewed some of the downloaded child pornography ;
because he was “curious.” GARCIA stated he was aware that it was illegal
to download, receive and possess child pornography.
